NOT DESIGNATED FOR PUBLICATION

                                            No. 120,616

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

               LEAVENWORTH COUNTY BOARD OF COUNTY COMMISSIONERS,
                                   Appellee,

                                                  v.

                                       TAMARA COPELAND,
                                          Appellant.


                                   MEMORANDUM OPINION

        Appeal from Leavenworth District Court; EDWARD E. BOUKER, judge. Opinion filed July 31,
2020. Affirmed.


        Gregory C. Robinson, of Law Office of Gregory C. Robinson, of Lansing, for appellant.


        David A. Hoffman, of Hoffman Law, LLC, of Overland Park, and R. Scott Ryburn, of Anderson
& Byrd, of Ottawa, for appellee.


Before BUSER, P.J., ATCHESON, J., and WALKER, S.J.


        ATCHESON, J.: In 2016, the Leavenworth County Board of Commissioners
approved a five-year employment contract with Tamara Copeland, who then served as
the county's human resources director. After a change in commissioners, the board filed
an action in the Leavenworth County District Court to have the contract declared void.
The board later terminated Copeland, and she counterclaimed to enforce the contract's
exceptionally generous severance package. The district court found the contract to be
unenforceable as a legally impermissible attempt by one elected composition of the board
to bind a later composition of that board. Copeland has appealed. The district court

                                                  1
correctly applied settled Kansas law to undisputed material facts in granting the board's
motion for summary judgment. We, therefore, affirm the decision.


Factual History, Procedural Progression, and Standard of Review


       Given the controlling issue and the governing law, much of the convoluted factual
history leading up to this litigation and the progression of the legal battle itself fade into
the background. We dispense with what have become extraneous details to provide a
focused overview, recognizing the parties are familiar with what we have omitted from
this narrative. Because the standards for granting and reviewing summary judgment
shape how we must view the relevant facts, we begin there.


       A party seeking summary judgment has the obligation to show the district court,
based on appropriate evidentiary materials, there are no disputed issues of material fact
and judgment could, therefore, be entered in that party's favor as a matter of law. Trear v.
Chamberlain, 308 Kan. 932, 935-36, 425 P.3d 297 (2018); Shamberg, Johnson &
Bergman, Chtd. v. Oliver, 289 Kan. 891, 900, 220 P.3d 333 (2009). In essence, the party
submits there is nothing for a jury or a district court judge sitting as fact-finder to decide
that would make any difference. Conversely, the party opposing summary judgment must
point to record evidence calling into question a material factual representation made in
support of the motion. Trear, 308 Kan. at 935-36; Shamberg, 289 Kan. at 900. When a
party has identified disputed material facts, the motion should be denied in favor of a trial
to permit a judge or jury to resolve those disputes after hearing witnesses testify and
reviewing any relevant documentary evidence.


       In ruling on a motion for summary judgment, the district court must view the
evidence most favorably to the party opposing the motion, here Copeland, and give that
party the benefit of every reasonable inference that might be drawn from the evidentiary
record. Trear, 308 Kan. at 935-36; Shamberg, 289 Kan. at 900. An appellate court applies

                                               2
the same standards in reviewing the entry of a summary judgment. Because a summary
judgment presents a question of law—it entails the application of legal principles to
uncontroverted facts—an appellate court owes no deference to the district court's decision
to grant the motion, and review is unlimited. See Adams v. Board of Sedgwick County
Comm'rs, 289 Kan. 577, 584, 214 P.3d 1173 (2009). In making that review here, we
consider the factual record to Copeland's best advantage as the party that opposed
summary judgment.[1]

       [1]The district court judges regularly sitting in the First Judicial District, which
includes Leavenworth County, recused themselves from this case. Senior Judge Edward
E. Bouker, who sat in the Twenty-Third Judicial District before his retirement, was
assigned to hear this case.

Factual Background and Procedural History


       The board hired Copeland as the human resources director in late May 2015 with a
one-year contract that included severance pay for six months if she were terminated other
than for reasons that did not amount to good cause. She and the board agreed to a three-
month extension of the contract while they negotiated a new employment agreement. As
the record indicates, the human resources director is hired and fired by and reports
directly to the three-member board of commissioners. During the contract negotiation in
2016, the commissioners were Robert Holland, Clyde Graeber, and Dennis Bixby.


       The new contract came before the board at its September 1, 2016 meeting, for
public consideration. By then, Bixby had been defeated in the primary election and had to
go off the board in January 2017. As negotiated, the contract recited a five-year term. But
other provisions of the agreement indicated a term beginning on September 1, 2016, and
ending on December 31, 2021. The discrepancy is irrelevant here. The agreement
outlined Copeland's job duties, salary, and fringe benefits, provisions that also do not
bear directly on this legal dispute. The contract included a severance clause requiring the


                                             3
county to pay Copeland the balance of her salary for the remainder of the five year
period, so long as she was "willing and able" to perform her work and had not been
convicted of a felony or fraud "directly relating to her [job] duties."


       According to the minutes of the September 1, 2016 board meeting, Holland
offered remarks lauding what Copeland had achieved during her first year as human
resources director as a justification for the new contract. But Holland also said "high level
officials" he did not identify had tried to impugn Copeland's abilities and character
because they opposed the changes; he described the contract as insulating her from
continued attacks "in the next several years." The board approved the contract with
Copeland on a 2-1 vote, with Graeber voting against the agreement. The minutes reflect
Graeber saying he would have "no problem" extending Copeland's contract for a year but
could not support the five-year contract and "the liability" some of the provisions created
for the county.


       Doug Smith, who defeated Bixby in the August primary and won the general
election in November, joined the board in January 2017. Six months later, the board filed
this action asking the district court to declare Copeland's contract unenforceable and to
enter an order rescinding it. Copeland duly responded and asserted counterclaims for
breach of the agreement and for tortious interference with a contract.[2]

       [2]The board's petition sought similar relief against three subordinates of Copeland
who also had individual employment contracts with the county. The claims involving
those employees were resolved in some fashion during the district court proceedings.
Those employees were dismissed as parties by agreement before the district court issued
any substantive rulings on the merits of the contracts. The board and Copeland are the
only parties to this appeal.

       In mid-September 2017, Graeber announced his resignation from the board
effective September 28. Louis Kemp replaced him on October 12. Over the next three
weeks, the board disbanded the human resources department, transferring those functions

                                              4
to the county clerk's office and later to the county administrator; placed Copeland on
administrative leave and required the department employees to return their office keys
and county credentials; and fired Copeland on October 30. The board took all of those
actions on 2-1 votes over Holland's objection.


       As the docket entries in the district court suggest, the parties vigorously litigated
this case. In July 2018, the district court issued a detailed written decision finding the
severance provision of Copeland's contract to be unenforceable as a legally improper
restraint by one board on a successor board given the duration of the contract. The district
court, however, requested additional submissions from the parties on several issues,
including Copeland's counterclaim for tortious interference and the efficacy of the
remainder of the employment contract. With that briefing, the district court issued a final
summary judgment in December in another written decision that denied Copeland's
counterclaim and found the entire employment contract to be unenforceable. Copeland
has appealed the district court's rulings on the employment contract itself but not the
denial of her counterclaim for tortious interference.


Legal Analysis


       A. Limitation on Length of Municipal Contracts: The Simmons Rule


       The Kansas appellate courts have long recognized that the elected members of a
municipality's legislative body, such as a county commission, generally cannot enter into
contracts that obligate the body beyond its current term. See Edwards County Comm'rs v.
Simmons, 159 Kan. 41, 53-54, 151 P.2d 960 (1944); Fisk v. Board of Managers, 134
Kan. 394, 398, 5 P.2d 799 (1931). A municipal legislative body, thus, lacks the authority
to make "'a contract longer than [its] life'" where "'no necessity exist[s].'" Simmons, 159
Kan. at 53 (quoting Fisk, 134 Kan. at 398). Absent necessity, the legislative exercise
amounts to an impermissible attempt of the elected officials "'to tie the hands of their

                                              5
successors.'" Simmons, 159 Kan. at 53 (quoting Fisk, 134 Kan. at 398). As those cases
and the authority cited in them show, the rule reaches back deep into Kansas legal
history. Although longevity is not necessarily veneration, the limitation on municipal
authority continues to be observed. See Kennedy v. Board of Shawnee County Comm'rs,
264 Kan. 776, 792-93, 958 P.2d 637 (1998) (recognizing rule stated in Simmons);
Jayhawk Racing Properties, LLC v. City of Topeka, 56 Kan. App. 2d 479, 499, 432 P.3d
678 (2018) (noting continued viability of rule and criteria in Simmons), rev. granted 309
Kan. 1348 (2019).


       As Simmons suggests, the rule limiting the duration of a contract is not ironclad,
and the court fashioned a test separating the permissible from the impermissible:

       "[W]hether the contract at issue, extending beyond the term, is an attempt to bind
       successors in matters incident to their own administration and responsibilities or whether
       it is a commitment of the sort reasonably necessary to protection of the public property,
       interests or affairs being administered. In the former case the contract is generally held to
       be invalid, and in the latter case valid." Simmons, 159 Kan. at 54.


A contract exceeding the elected body's term must be reasonable and consistent with
sound public policy. Simmons, 159 Kan. at 54-55. The test has been cited with favor in
Kennedy, 264 Kan. at 792, and Jayhawk Racing, 56 Kan. App. 2d at 498-99. What the
courts outlined in Simmons and Fisk more than 75 years ago remains the governing law.


       If a legislative body violates the rule, it acts outside its authority, and the resulting
contract is void. As an ultra vires municipal act, the offending contract has no binding
force. It is a legal nullity. Genesis Health Club, Inc. v. City of Wichita, 285 Kan. 1021,
Syl. ¶ 6, 181 P.3d 549 (2008); Blevins v. Douglas County Bd. of Comm'rs, 251 Kan. 374,
Syl. ¶ 8, 834 P.2d 1334 (1992). Parties contracting with municipalities may not assert
unjust enrichment, estoppel, or other equitable doctrines to obtain the benefit of the
bargain from an ultra vires contract even if they have rendered their contractual
performance. Genesis Health Club, 285 Kan. at 1042-43; see Blevins, 251 Kan. at 383-
84.
                                                     6
         B. Copeland's Five-year Contract Exceeded Board's Term


         In applying those principles, we confront a gatekeeper issue: What is the "term"
of a board of county commissioners? If it is more than five years, then the Simmons rule
doesn't apply to the contract with Copeland. The district court concluded the term of the
board could not be that long but declined to identify a specific period. We ultimately take
the same approach and arrive at the same endpoint, although our path differs here and
there.


         We start with common ground. Each commissioner serves a four-year term.
K.S.A. 2019 Supp. 19-202(d). The terms are staggered: Voters choose one commissioner
in a given election year and the other two in the next election two years later, although
that pattern may be altered when vacancies are filled between elections. K.S.A. 2019
Supp. 19-202(c). Over the course of four years, the voters elect all three commissioners.
Those givens do not provide an obvious answer to the term of the board as a collective
legislative body.


         The parties and the district court all refer to K.S.A. 19-219, which requires county
commissioners to meet the second Monday in January of each year to choose a chair "for
a term of one (1) year" to preside over meetings. The balance of the statute discusses
selection of a substitute if the elected chair is absent for a particular meeting or if he or
she leaves the board during the year. Although we do not ultimately decide the point, we
doubt K.S.A. 19-219 defines the term of a board of commissioners. The statute really
drives nothing more than an internal administrative decision of the board members to
select one of their own to preside over meetings and sets a one-year term for the presiding
commissioner. The selection of a chair amounts to a bureaucratic function divorced from
the makeup of the board itself or its authority to conduct the business of the county,
attributes that do bear directly on what might fairly be considered the board's term.

                                               7
       We think the term of a municipal legislative body necessarily ties to the election
cycles for the body, since the voters effectively pass on the makeup of the body. For a
three-member county commission, the term of the body would be either two years,
corresponding to each election cycle regardless of the number of seats on the ballot, or
four years, corresponding to the period for all of the seats to have been on a ballot. Four
years also replicates the term of office, arguably lending weight to the longer period. We
don't see the appointment of a replacement for a commissioner leaving office before
completing his or her term as triggering a new term for the body. See K.S.A. 2019 Supp.
19-203(a) (statutory procedure for filling commission vacancy). That would render the
body's term unpredictable and arbitrary. Likewise, the voters' decision to return
incumbents to office wouldn't extend the body's term for precisely the same reason.


       The term of a county commission necessarily must be a fixed, knowable period.
But the parties have pointed us to nothing definitively declaring the term, and we have
fared only marginally better in our own search. Discussion in Shelden v. Board of
Commissioners, 48 Kan. 356, 358, 29 P. 759 (1892), and repeated in Board of
Commissioners v. Smith, 50 Kan. 350, 355, 32 P. 30 (1893), favors the idea that a board
is reconstituted each election cycle, meaning the applicable term here would be two
years. But we choose not to read those cases as controlling precedent, given the
constitutional and statutory changes in the composition, terms of office, and other
mechanics governing county commissions in the interceding century and a quarter.


       In short, we think the term of the board probably was either two years or four
years and under no circumstances more than four years. Since we have no need to refine
the determination to decide this case, we decline the opportunity. The five-year contract
the board approved for Copeland exceeded the body's term and, therefore, was subject to
the rule outlined in Simmons.


                                              8
       In an effort to avert that conclusion, Copeland suggests the board had no fixed
term as a legislative body because one and possibly two positions would not be on the
ballot in a given election cycle, so there always would be at least one carryover
commissioner from election to election. According to Copeland, the board would have a
perpetual or infinite term as a result. We find the suggestion improbable. Although
counties and cities, as political subdivisions of the state, have continuing and
uninterrupted corporate existences, that's materially different from suggesting the elected
legislative body itself operates in perpetuity unless all of its members stand for election at
one time. Distinguishing legislative bodies that way because some have staggered terms
of office and others don't makes no particular sense. We are disinclined to impute
arbitrariness or irrationality to a common-law rule by reading into it something our
predecessors have not expressly identified as one of its components.


       Similarly, were the Simmons rule constrained in the way Copeland suggests, the
Kennedy court presumably would have said so and relied on that ground for rejecting the
contract argument made against Shawnee County in that case. The court did not and,
instead, outlined and applied Simmons in rejecting the contract claim. Kennedy, 264 Kan.
at 792-93. Finally, there apparently could be a sequence of vacancies and replacements
between elections on a three-member county commission resulting in all three positions
being on the next following general election ballot. See K.S.A. 2019 Supp. 19-202(a).
The possibility, though remote, also undercuts Copeland's argument.


       C. Applying the Simmons Rule to Copeland's Contract


       We, therefore, should apply the test laid down in Simmons to the five-year
employment contract the board entered into with Copeland. The test does not impose a
categorical rule prohibiting all contracts exceeding a board's term. The limitation focuses
on contracts "incident to" the board's "own administration and responsibilities." Simmons,
159 Kan. at 54. The hiring of a county department head answerable directly to the board

                                              9
falls within that rule. And the conclusion is only redoubled here, since Copeland oversaw
personnel practices and decisions. Those are distinctly administrative functions tied most
immediately to the internal operation of the county. The hiring of executive level
employees who implement the board's decisions on—and, indeed, its vision of—how the
county will operate as a governmental entity cuts to the core of the sort of administrative
functions and responsibilities embraced in the Simmons rule.


       By contrast, contracts excepted from the rule secure public property or are
necessary for the promotion of broad policies or programs directly improving the services
delivered to the citizenry at large. The county typically contracts with third parties to
accomplish those objectives. The cases offer illustrative examples that demonstrate by
counterpoint why the rule applies to the contract with Copeland.


       So the City of North Newton, a comparatively small municipality, could lawfully
enter into a 15-year contract with the City of Newton to use the latter's sewage treatment
system. See City of North Newton v. Regier, 152 Kan. 434, 438, 103 P.2d 873 (1940).
The benefit to the residents of North Newton seems manifest: They received a vital
service without having to make the capital investment in a treatment facility. The
duration of the contract was reasonable, given the effort and expense to install the
required collection pipes. And North Newton paid for the service based on a fee schedule
tied to usage. More recently, the Kansas Supreme Court upheld a five-year contract
between Gove County and a private entity to provide trash collection because the service
was vital to the public health and welfare and the arrangement avoided significant costs
to purchase trucks and hire employees to pick up and dispose of trash throughout the
county. See Zerr v. Tilton, 224 Kan. 394, 400, 581 P.2d 364 (1978).


       The contract in Simmons also promoted a public interest, although, perhaps, in a
less direct way. There, the board hired a private lawyer on a contingent fee basis to
pursue delinquent taxes from a railroad in receivership with the expectation the litigation

                                              10
would be protracted and time consuming and any recovery uncertain. The court
recognized that the contract exceeded the board's term but found it to be appropriate and
enforceable, emphasizing that lawyers employed to handle extended litigation, such as
the receivership action, "cannot reasonably be said . . . [to] lose all authority to act the
moment the term of the contracting board expires, regardless of the status of matters
pending." Simmons, 159 Kan. at 54.


       As those cases show, boards properly entered into contracts extending beyond
their terms to provide essential services, such as sewage treatment and trash collection,
through outside parties, when the arrangements were fiscally responsible and otherwise
reasonable. The contract for legal services in a particularly involved piece of litigation
similarly advanced an objective public benefit by both ensuring continuity of
representation and curtailing ongoing costs through a contingent fee.


       The employment contract with Copeland, as a department head reporting directly
to the board, rests on demonstrably different footing. The five-year contract intruded
directly and deeply into the board's administration of county operations, most particularly
personnel policies and practices. The severance provision compounded the impermissible
intrusion. A future board would face a material economic detriment in terminating
Copeland, since she was to receive her full salary and fringe benefits for the duration of
the contract. And she would have to be replaced or her duties delegated to other county
employees presumably already working at capacity. When Holland urged his fellow
board members to approve the contract, he touted the arrangement, in part, because
Copeland "needs our protection from those that may still want to try to fire her in the next
several years because of the work she is doing for the County." If Copeland were to be
terminated, it would be a future board that would do it. That's precisely how things
played out in October 2017. Holland, thus, promoted the contract as a means of tying the
hands of a successor board.


                                               11
       The United States Court of Appeals for the Tenth Circuit recognized a corollary to
the Simmons rule for certain employment contracts and upheld a three-year agreement the
Kansas Turnpike Authority's board made with John E. Kirchner, its preferred candidate
to be the agency's general manager. Kirchner v. Kansas Turnpike Authority, 336 F.2d
222, 228-29 (10th Cir. 1964). The court cited Simmons and other Kansas cases generally
limiting the duration of a contract with a governmental entity to the term of the entity's
board. And the court acknowledged a potential problem with the contract because a
majority of the positions on the appointed KTA board would turn over within three years.


       The court held the contract with Kirchner to be valid because the three-year term
was itself reasonable and likely necessary to secure the services of a qualified candidate
at an acceptable salary. Those prospects would have dimmed considerably if the offer
were for an at-will arrangement—all to the disadvantage of the agency. 336 F.2d at 228-
29. The court pointed out that Kirchner's predecessor worked under a similar contract
with a three-year term and the Kansas Attorney General's office had issued an opinion
affirming the board's ability to hire a general manager for such a term. According to the
court, those circumstances cut against any "ulterior motives" by the board to subvert a
future board's authority. 336 F.2d at 228.


       Not surprisingly, Copeland tries to fit her contract within the confines of the
Kirchner exception. We assume that twist on the Simmons rule is consistent with and
ought to be engrafted to Kansas law. A federal court opinion is not, however, a binding
declaration of state law. KPERS v. Reimer & Koger Associates, Inc., 262 Kan. 635, Syl. ¶
12, 941 P.2d 1321 (1997). But even with that assumption, Copeland's effort fails. First, of
course, Copeland accepted the position as human resource director with a one-year
contract. We gather the board had reorganized how the county handled personnel
functions, and Copeland was the first to occupy the newly created position of human
resources director. But nothing in the record supports the notion that a five-year contract
was essential for attracting or retaining well-qualified candidates for the job.

                                             12
       In the same vein, Copeland argues that the contract conferred a public benefit
because under her direction, with the support of the board that brought her in, the county
moved from personnel processes rooted in cronyism to ones based on merit with some
civil service protections for some employees. And Copeland characterizes her ouster as
part of the new board's plan to return to a less-than-professional system apparently
affording the commissioners considerable say-so in who would get what jobs with the
county. Holland also suggested the county realized cost savings through an improved
payroll system and other bureaucratic changes. The appellate record is skimpy on
evidence establishing those claims. Still, taking them as facially accurate, they don't
establish a tenable legal basis for upholding the contract, especially given its duration and
severance provision.


       Improvements to internal personnel functions, like payroll, don’t reflect the sort of
core public services warranting extended contractual commitments upheld in City of
North Newton and Zerr, even if they may be more efficient or less expensive. Although
each member of this panel may have a general preference between patronage and civil
service systems for local governments, we would overstep our judicial prerogative to
treat one as inherently and inestimably good and the other as similarly bad in deciding
this case. Given the limited record and the absence of evidence the county has engaged in
impermissible hiring or other personnel practices based on political affiliation or
protected characteristics such as race or sex, our choice would be a generic one intruding
upon the board's legislative authority. In short, Copeland's generalized claim that she and
Holland were advancing the cause of good government doesn't save her contract.




                                             13
       D. Copeland Identifies No Factual Disputes Precluding Summary Judgment


       Copeland suggests summary judgment was inappropriate because there remain
disputed facts bearing on the board's intent in entering a five-year contract with her and
the question of intent is material to the outcome. But Copeland doesn't point to specific
disputes in the summary judgment papers or the supporting evidentiary materials
submitted to the district court. We are not obligated to scour the record for some
particular factual dispute that may be material simply because the party losing on
summary judgment generally asserts there must be one.


       The record does show the board had the intent to contract with Copeland to remain
as the human resources director for five years; that's apparent from the agreement itself.
The contract facially appears to violate Simmons—it exceeds a term of the board and
simply retains a high-level county employee answerable directly to the board in excess of
that term. We understand Copeland to be arguing, in part, that there are factual disputes
about why the board (or more precisely Holland and Bixby) believed a five-year contract
served a beneficial public purpose or was necessary in a way fitting it within an exception
to the Simmons rule.


       In opposing the county's motion for summary judgment, Copeland offered
evidence to the district court bearing on the board's reasons or motives for the contract.
She says there may be disputes about that evidence requiring a jury trial. But we have
considered that evidence in the best light for her, consistent with the proper standard of
appellate review, and found it insufficient to bring the contract within an exception to
Simmons.




                                             14
       As Copeland suggests, a jury could consider and resolve conflicts in the material
evidence. In doing so, the jury might weigh the evidence against Copeland on some of
those points. But we have resolved any possible conflict in favor of Copeland—the best
she could possibly do in front of a jury. Even in that light, she has failed to establish
sufficient legal grounds to warrant enforcement of the contract. Accordingly, the
existence of such a factual dispute would not preclude the district court from entering
summary judgment against Copeland or us from affirming that ruling. See Estate of
Belden v. Brown County, 46 Kan. App. 2d 247, 276, 261 P.3d 943 (2011) (Summary
judgment may be entered on what is normally a fact question for a jury when the
evidence taken in the best light for the nonmoving party fails to establish a basis for the
jury to return a verdict for that party.).


       We have defused Copeland's argument by assuming away any conflict by
considering the factual record entirely in her favor. We, therefore, have no reason to
reverse the summary judgment simply because there might have been material factual
disputes.


       E. Severability


       Finally, Copeland argues that the clause in the contract fixing the term at five
years may be severed or excised and the remainder of the agreement enforced. The
argument misapprehends the Simmons rule. If the rule applies (and we have determined
that it does), then the contract is void as an ultra vires exercise. The board did something
it has no legal authority to do. As we have said, the result is a legal nullity. Just as
equitable doctrines will not protect a party contracting with the municipality from the
adverse consequences of the agreement being declared void, a district court may not
sever the offending portion of the contract or reform its terms to resuscitate the bargain.
Simply put, if a contract with a municipality is void under Simmons, there is nothing that
can be manipulated into a viable agreement. See Blevins, 251 Kan. at 383-85. The impact

                                               15
on the party contracting with the municipality is undeniably harsh, and that party's
protection lies in assessing the municipality's authority to act before entering into the
arrangement. 251 Kan. at 385.


       In fashioning her argument, Copeland first points to the severability clause in the
contract. The clause states that if a court were to find "any provision . . . of this
agreement . . . to be invalid, the remaining terms shall remain in full force and effect."
But the clause does not apply here. Because the contract was void as a violation of the
Simmons rule, none of its terms ever became effective. So there was nothing that could
remain in effect. By way of a contrasting example, suppose a city entered into a service
contract with a private party that included a forum selection clause requiring any suit for
a breach be filed in that city's municipal court. Municipal courts in Kansas don't have the
authority to hear civil actions, such as breach of contract claims. If the contracting party
sued the city in the district court and the city objected, the district court could find the
forum selection clause invalid and enforce the remainder of the agreement. The
ineffective forum selection clause would not taint the rest of the otherwise valid contract.
Here, however, the contract's legally impermissible duration contaminated every aspect
of the agreement.


       Copeland cites Gilhaus v. Gardner Edgerton Unified School Dist. No. 231, 138 F.
Supp. 3d 1228, 1239-40 (D. Kan. 2015), as supporting a different conclusion. In that
case, several school district employees sued the district and other defendants under both
federal civil rights law and Kansas law, and the federal district court denied defendants'
motion to dismiss on the grounds the complaint failed to state claims upon which relief
could be granted. As to a state law contract claim, the court held that if a "post-
employment benefits clause" in School Superintendent William Gilhaus' contract
exceeded the school board's "authority," it could be severed, and the remainder of the
agreement could be enforced. The court cited cases relying on general contract principles
governing severability. And the court also determined the contract did not impermissibly

                                               16
bind future school boards because various provisions merely allowed those boards to
freely exercise or decline options. 138 F. Supp. 3d at 1138-39. So the court recognized
the contract as a whole to be viable rather than void. The court was not addressing a legal
circumstance it would consider analogous to this one. Nor do we see them that way. In
turn, the court's treatment of severability is inapposite to Copeland's situation. If they
were legally comparable, we would find the court's willingness to sever portions of the
contract to be inconsistent with Simmons and Blevins and their specific treatment of ultra
vires municipal contracts.


       Copeland alternatively argues the district court in this case could have treated the
contract as one for a year, paralleling the original agreement, and, thus, replacing the
offending five-year term. This alternative solution suffers from multiple problems. Again,
the five-year contract was void, so there was nothing to reform or revise. Even if there
were, the district court would have been imposing a contract term on the parties that bore
no relationship to their actual intent or the resulting written agreement. Typically, courts
cannot and do not rewrite the parties' contract to insert new or different terms. See Fourth
Nat'l Bank & Trust Co. v. Mobil Oil Corp., 224 Kan. 347, 353, 582 P.2d 236 (1978) ("It
is not the function of the courts to make contracts but to enforce them."); Lindsey
Masonry Co. v. Murray & Sons Construction Co., 53 Kan. App. 2d 505, 533, 390 P.3d 56
(2017) (Atcheson, J., concurring) ("[C]ourts typically cannot make contracts for the
parties by imposing essential terms that the parties themselves have failed to agree
upon.").


       In addition, as the County points out, a one-year term would not have helped
Copeland. The board adopted the contract on September 1, 2016, and she signed it the
same day. The successor board first voted to take some arguably adverse action against
Copeland inconsistent with the contract on October 12, 2017, and voted to fire her on
October 30. Copeland's hypothetical one-year contract would have expired by then. Just
what their employment relationship would have been at that stage isn't entirely clear, but

                                              17
the contract itself would not have governed. Copeland's suggestion of a one-year contract
doesn't stave off summary judgment.

Conclusion

       Having considered the parties' arguments and authority and having examined the
summary judgment record, we find no legal or factual errors in the district court's
determination that the five-year contract between the board and Copeland is void and,
thus, unenforceable as a matter of law.


       Affirmed.




                                            18